DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action on the merits.  Claims 1-16 and 21-26 are currently pending and are addressed below.
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Response to Arguments
1.	Applicant’s response arguments, with regards to claims1-16 and 21-26, filed on 04/18/2022 are moot in view of the new grounds of rejection under the combination of Artes, Kim and Yong regarding claim 1, and combination of Kim and Shigeto regarding claim 21 and combination of Kim, Moeller and Shigeto regarding claim 21 which are necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-3, 5-9,12-14 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Artes al. US2015/0212520 in view of Kim et al. US2014/0218517  further in view of Yong et al. KR20170004343.
6.	Regarding claim 1, Artes discloses a system (see at least abstract and Figs. 1-6) comprising: an autonomous mobile robot (see at least abstract and Fig. 1); 
a mobile device (smartphone see at least [¶ 31] and Figs. 1-6);  
at least one communication server that has access to internet (the computer/ communication server access to internet see at least [¶ 55, 61 &79] and Fig. 5), wherein the autonomous mobile robot and the mobile device are configured to communicate via a first connection (the computer/communication server internet, where the robot and smartphone communicate using first connection see at least [¶ 55, 61 &79] and Figs. 5), 
wherein the first connection is an indirect connection in which the communication server relays a communication between the autonomous mobile robot and the mobile device (the robot and smartphone communicate using the first connection using the computer/communication server see at least [¶ 55, 61 &79] and Figs. 5)
dependent on the determined information about the current location of the user, (the user using the smartphone logged on to the WLAN within the house then current location of the user is determined see at least [¶ 55, 61 &79] and Figs.1-6)


Artes does not explicitly disclose communicate via a first connection and second connection, and the second connection is a local wireless connection provided by a local wireless network; and dependent on a distance between the autonomous mobile device and location of the user, decide whether: data should be sent to the mobile device, an activity is carried out, interrupted, continued or ended by the autonomous mobile robot, or both data  should be sent to the mobile device and activity is carried out, altered, interrupted, continued or ended by the autonomous mobile robot.
However, Kim is directed to home monitoring apparatus. Kim discloses as shown in (Fig. 2& 9), home devices (including mobile robot) communicate with the mobile terminal directly communicate with robot via local wireless network/second connection or communicate with robot indirectly via wired network server/first connection, furthermore, Kim discloses once the user is located outside house and communication is available, the user can control devices/robot, exchange data and monitor robot activities (see at least [ ¶ 11-12, 43, 45, 47, 66-67, 76, 111  & 120-121] and Figs. 1-22).
Therefore, from the teaching of Kim, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Artes the use the technique of communicating via a first connection and second connection, where the second connection is the local wireless connection/ wireless network similar to that of the teaching of Kim in order to enhance the security. 

However, Yong is directed to user device cleaning robot. Yong discloses cleaning robot determine the location of the current user terminal/user location and distance between the robot and the user, where the robot transmit data to user terminal and robot performs cleaning and the robot transmit operation state of the robot to user terminal (see at pgs. 1, 4 & 6, least fourth para. pg. 11, fourth and fifth para. pg. 14 and Fig. 1-2).
Therefore, from the teaching of Yong, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Artes the use the technique of determine the current location of the user and distance between the user and cleaning robot and robot transmit data to user terminal similar to that of the teaching of Yong in order to enhance robot communication which leads to improving robot cleaning operation.

7.	Regarding claim 2, Artes discloses the system is configured to determine, based 
on the determined information about the current location of the user, whether the user is in or in the vicinity of the area of the autonomous mobile robot employment or not (see at least [¶ 55, 65 & 79]). 
 
8.	Regarding claim 3, Artes discloses in the event that the user is in or in the 
vicinity of the area of the autonomous mobile robot employment, different information is sent to the mobile device than in the event that the user is not in the vicinity of the area of robot employment (see at least [¶ 55, 65 & 79]). 

9.	Regarding claim 5, Artes discloses the decision which information is sent to 
the mobile device includes when to send the information to the mobile device (the robot send information to user when the user is within the house see at least [¶ 49, 55]). 

10.	Regarding claim 6, Artes discloses the information about the current location 
of the user is determined by determining information about the location of the 
mobile device (the user device is a smartphone which includes a GPS, hence the current user location is determined via the smartphone see at least [¶ 31 & 56]). 


11.	Regarding claim 7, Artes discloses the system determines, based on whether 
communication via a second connection, which is the local wireless connection, is 
possible, whether the device is located in the area of employment of the autonomous mobile robot ( the robot inspect devices in the different areas of the building where the smartphone can connect to local wireless network see at least [¶ 78], Also Kim disclose determine the local wireless connection [¶ 40-41 & 120-121]). 

12.	Regarding claim 8, Artes discloses the mobile device is configured to determine 
its own location, in the form of geographic coordinates, and to transmit the geographic coordinates to the autonomous mobile robot (see at least [¶ 35]). 

13.	Regarding claim 9, Artes discloses comprising at least one further device and wherein information about the location of each and every device is determined (the mobile robot constructed a map with different devices and their location on the map see at least [¶ 78]). 

14.	Regarding claim 12, Artes discloses the autonomous mobile robot has sensors to detect obstacles, and wherein the autonomous mobile robot determines, based on whether moving obstacles are detected, whether the user is present in an area of employment of the autonomous mobile robot (moving person in the room see at least [¶ 3, 30 & 35]).

15.	Regarding claim 13, Artes discloses the autonomous mobile robot has a camera, and wherein the autonomous mobile robot determines, based on whether a person or a certain person is detected on a photograph by image processing, whether the user or another person is present in the area of employment of the autonomous mobile robot (detect a person within the area and identify an unauthorized person see at least [¶ 3, 30, 35 & 78]). 

16.	Regarding claim 14, Artes discloses the autonomous mobile robot is configured to detect, based on the information about the current location of the user, whether the user leaves or enters, has left or has entered or is about to leave or is entering the area of the autonomous mobile robot employment (the system determine if the user is in the house or outside see at least [¶ 35, 55, 65 & 78]). 

17.	Regarding claim 23, Artes, Kim and Yong in combination disclose all the limitation of claim 1 as discussed above. Furthermore, Kim discloses the data sent to the mobile device includes at least one of: information of the status of the autonomous mobile robot, information about an activity of the autonomous mobile robot, map information stored in or by the autonomous mobile robot, information concerning other objects detected by the autonomous mobile robot in an autonomous mobile robot employment area or a combination thereof (the system detect movement of target object and the information about the target object is sent the mobile terminal  see at least [¶ 90, 180-187] and Fig. 9-10 &23).

18.	Regarding claims 24 and 25, Artes, Kim and Yong in combination disclose all the limitation of claim 1 as discussed above. Furthermore, Kim discloses the data sent to the mobile device is sent via the first connection (the robot capture images and send to terminal mobile and as shown in Fig. 10 the robot send the data via the internet/network 1020 see at least [¶ 107-109 & 111] and Fig. 10); and re-claim 25) the communication server is located outside of the local wireless network (as shown in Fig. 5& 10 the communication server is located outside wireless).

19.	Regarding claim 26, Artes discloses wherein the system is configured to determine information about the current location of a user based on whether the second connection is available (see at least [¶ 55]).

20.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Artes al. US2015/0212520 in view of Kim et al. US2014/0218517 and Yong et al. KR20170004343 further in view of Misumi US8594019. 
21.	Regarding claim 4, Artes, Kim and Yong in combination disclose all the limitations of claim 1 as discussed above, Artes does not explicitly disclose the limitation of the system is configured to prioritize an instruction based on from which connection the instruction is received. It is well known in the networking technology to prioritize instruction/command based on the connection instruction/command is received, and for more clarification the Examiner is using secondary reference of Misumi. 
However, Misumi is directed to communication device using wired and wireless communication. Misumi discloses the system put a higher priority on communicating / (sending or receiving) instruction using first wireless communication (see at least claim 8.) Therefore, from the teaching of Misumi, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Artes to use the technique of prioritizing instruction based on from which connection the instruction is received similar to that of the teaching of the Misumi in order to enhance the communication efficiency.

22.	Claims 10-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Artes al. US2015/0212520 in view of Kim et al. US2014/0218517 and Yong et al. KR20170004343 further in view of Angle et al. US2014/0207282. 
23.	Regarding claim 10, Artes discloses based on the information about the 
location of the mobile device, the system determines which of the mobile 
device is currently located in the area of autonomous mobile robot employment or in its proximity (the system determine the location the smartphone see at least [¶ 31-38 & 78] and Fig. 3),  
Artes does not explicitly disclose the limitations of mobile devices and the messages sent to the devices depend on whether they are located in the area of autonomous mobile robot employment or in its proximity. 
However, Angle is directed to mobile robot environmental mapping for household environmental control. Angle discloses the system includes plurality of mobile user terminal/smartphone (142, 144 and 300) and the user terminal communicate to devices within the robot working area, and the system communicate/messages with different devices within the mobile working area (see at least [¶ 77 & 100 & 118-120] and Figs. 1-30). Therefore, from the teaching of Angle, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Artes to provide plurality of mobile devices and use the technique of sending messages and communicate to devices that are within the mobile robot working area similar to that of the teaching of the Angle in order to enhance the efficiency of the robot operation. 

24.	Regarding claim 11, Artes, Kim and Yong in combination disclose all the limitation of claim 1 as discussed above, Artes does not explicitly disclose the limitation of the autonomous mobile robot is connected with other devices in the area of autonomous mobile robot employment and can communicate with the other devices, and wherein the autonomous mobile robot determines, based on whether the other devices inform the autonomous mobile robot of user activity, whether the user is present in the area of employment of the autonomous mobile robot. 
However, Angle discloses the system includes plurality of mobile user terminal/smartphone (142, 144 and 300) and the user terminal communicate to devices within the robot working area, the system communicate with different devices within the mobile working area, furthermore, Angle discloses the system determine the activity of the person within the house based on the person interaction with the devices (see at least [¶ 12, 24, 29, 44 & 78] and Figs. 1-30). Therefore, from the teaching of Angle, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Artes to provide plurality of mobile devices and use the technique the system determine the activity of the person within the house based on the person interaction with the devices similar to that of the teaching of the Angle in order to enhance the efficiency of the robot operation. 
25.	Regarding claims 15 and 16, Artes, Kim and Yong in combination disclose all the limitation of claim 1 as discussed above, furthermore, Artes discloses the robot is configured to detect certain objects in the area of autonomous mobile robot employment and to detect the state of certain objects and/or appliances in the area of robot employment (see at least  [¶ 42, 45, 51 & 78]), but Artes does not explicitly disclose the limitation of re-claim 15) to send a message to the user when the user leaves, has left or is about to leave the area of autonomous mobile robot employment and when an object has been detected; and re-claim 16) send a message to the user when the user leaves, has left or is about to leave the area of autonomous mobile robot employment and when a certain state of a certain object or appliance is detected. 
However, Angle discloses the system includes plurality of mobile user terminal/ smartphone (142, 144 and 300) communicate/message to the  mobile robot as shown in Fig. 1 via the public network, also Angle discloses the mobile robot includes sensor to detect object/obstacle and appliance including water dispensers copier etc., that means the robot is capable to send message to user when the mobile robot detect an object/obstacle when she/he left the house (see at least [¶ 40, 126 & 146] and Figs. 1-30). Therefore, from the teaching of Angle, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Artes to use the technique of the communicating with the user when the robot detected an object/appliance similar to that of the teaching of Angle in order for the user to assist the mobile robot.

26.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al US2014/0218517. in view of Shigeto et al. JP2010219736
27.	Regarding claims 21, Kim discloses a system comprising:

an autonomous mobile robot; a mobile device (mobile robot 514 and mobile device 532 see at least Fig. 5); 
at least one communication server that has access to a public internet (internet server see at least [¶ 76 & 83] & Fig. 5); 
wherein the autonomous mobile robot and the mobile device are configured to communicate via a first connection and a second connection (as shown in Figs. 2& 9 the device/robot and mobile terminal communicate via local wireless network and internet see at least [¶ 45] and Figs. 2, 9)
wherein the first connection is an indirect connection, in which the communication server relays a communication between the autonomous mobile robot and the mobile device (communicate with robot indirectly via wired network server/first connection as shown in fig. 2&9 see at least [¶ 45 & 92-93]), and the second connection is a local wireless connection provided by a local wireless network (the mobile terminal directly communicate with robot via local wireless network/second connection as shown in fig. 2&9 see at least [¶ 45 & 92-93]).
Kim does not explicitly disclose the limitation of in the event that the autonomous mobile robot detects that the second connection becomes unavailable, the system automatically initiates a changeover to the first connection or vice versa, wherein the  autonomous mobile robot and/or the mobile device is configured to detect a change in the communication connection between the autonomous mobile robot and the mobile device and react to a detected change.
Shigeto is directed to controlling a robot system and changing network connection. Shigeto discloses the robot in communication with portable operation unit, and when there is a communication interruption between the robot and the portable device, the system change network connection and robot starts communicating/transmitting data with portable device and performs operation, that means when communication is interrupted/unavailable the system changes network connection (see at least abstract and [¶ 24-25, 27-29 & 60]). Therefore, from the teaching of Shigeto, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kim the use the technique of when connection is unavailable, the system automatically a changeover to the first connection and transmit the data as reaction to detected changes similar to that of the teaching of Shigeto in order the enhance communication efficiency.

28.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US2014/0218517 in view of Shigeto et al. JP2010219736 further in view US2016/0278090 to Moeller et al.
29.	Regarding claims 22, Kim discloses method for communication between an autonomous mobile robot and a mobile device mobile robot 514 and mobile device 532 see at least Fig. 5) the method comprises: 
establishing communication via a first connection or a second connection, (as shown in Figs. 2& 9 the device/robot and mobile terminal communicate via local wireless network and internet see at least [¶ 45] and Figs. 2, 9), 
wherein the first connection is an indirect connection in which the communication server relays a communication between the autonomous mobile robot and the mobile device (communicate with robot indirectly via wired network server/first connection as shown in fig. 2&9 see at least [¶ 45 & 92-93]), and the second connection is a local wireless connection provided by a local wireless network (the mobile terminal directly communicate with robot via local wireless network/second connection as shown in fig. 2&9 see at least [¶ 45 & 92-93]);
Kim does not explicitly disclose initiating, by the mobile device, a changeover to the other connection in response to the autonomous mobile robot autonomous mobile robot and/or the mobile device, a change in communication connection between the autonomous mobile robot and the mobile device, wherein the autonomous mobile robot and/or the mobile device can react to a detect change.
However, Moeller is directed to a system controlling connection communication with robots and smart devices. Moeller discloses system that controls home smart device and robot and when a mobile device detect that communication fails/unavailable, the mobile device switch connection to another communication connection, that means the mobile device initiate the change the communication connection (see at least [¶ 72 & 89] and Figs. 1-3). Therefore, from the teaching of Moeller, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kim the use the technique of mobile device initiate the changes of the communication connection similar to that of the teaching of Moeller in order the enhance communication efficiency.
Shigeto is directed to controlling a robot system and changing network connection. Shigeto discloses the robot in communication with portable operation unit, and when there is a communication interruption between the robot and the portable device, the system change network connection and the robot starts communicating/transmitting data with portable device and performs operation, that means when communication is interrupted/unavailable the system changes network connection (see at least abstract and [¶ 24-25, 27-29 & 60]). Therefore, from the teaching of Shigeto, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kim the use the technique of when connection is unavailable, the system automatically a changeover to the first connection and transmit the data as reaction to detected changes similar to that of the teaching of Shigeto in order the enhance communication efficiency.
Conclusion
30.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667